      Case: 5:18-cr-00487-DAP Doc #: 94 Filed: 06/06/19 1 of 2. PageID #: 720




                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE NORTHERN DISTRICT OF OHIO
                                      EASTERN DIVISION

UNITED STATES OF AMERICA,                    :      CASE NO. 5:18CR00487
                                             :
               Plaintiff,                    :      JUDGE DAN AARON POLSTER
                                             :
       v.                                    :
                                             :
LAMARR HILL,                                 :      MOTION TO CONTINUE
                                             :      SENTENCING
               Defendant.                    :


       Now comes Defendant, Lamarr Hill, by and through undersigned counsel, and respectfully

requests this Honorable Court continue the Sentencing Hearing currently scheduled for June 12,

2019 at 11:00 a.m.

       Mr. Hill, through counsel, respectfully requests this Court continue the June 12, 2019

Sentencing Hearing, as Mr. Hill is currently serving a term of incarceration for the State of Ohio

v. Lamarr Hill, Summit County Common Pleas Court, Case Number CR-2015-02-0360. Mr. Hill’s

counsel in the Summit County matter (Kerri O’Brien), as well as the Presentence Investigation

Report completed in conjunction with the instant matter, indicate Mr. Hill’s Summit County

sentence will expire on June 16, 2019 – to avoid any confusion with respect to the Summit County

sentence overlapping with the sentence to be imposed by this Court, Mr. Hill requests the

Sentencing Hearing be continued until a date after his Summit County sentence expires on June

16, 2019. Counsel apologizes to this Court for any inconvenience that may be caused by the instant

request.

       Undersigned counsel respectfully proposes the following, alternate dates: June 25, June 26,

June 27, or June 28, 2019.




                                                                                                1
     Case: 5:18-cr-00487-DAP Doc #: 94 Filed: 06/06/19 2 of 2. PageID #: 721




       WHEREFORE, Mr. Hill, through counsel, respectfully submits the instant Motion to

Continue and requests it be GRANTED.



                                                  Respectfully submitted,



                                                         s/Jay Milano
                                                  JAY MILANO (0008204)
                                                  Milano Attorneys at Law
                                                  2639 Wooster Road
                                                  Rocky River, OH 44116-2911
                                                  P: (440) 356-2828
                                                  F: (440) 356-2873
                                                  Email: jm@milanolaw.com

                                                  Attorney for Defendant,
                                                  Lamarr Hill



                                CERTIFICATE OF SERVICE

        A copy of the foregoing Motion to Continue Sentencing has been served via CM/ECF
electronic filing with the United States District Court for the Northern District of Ohio this
        6       day of June 2019 upon:

       Patrick Burke
       Assistant U.S. Attorney
       Office of the U.S. Attorney
       801 West Superior Avenue, Suite 400
       Cleveland, Ohio 44113


                                                  Respectfully submitted,

                                                         s/Jay Milano
                                                  Jay Milano, Esq. (0008204)




                                                                                            2
